UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) ENCORE ENERGY PARTNERS LP (Name of Issuer) COMMON UNITS (Title of Class of Securities) 29257A 106 (CUSIP Number) Richard A. Robert Vanguard Natural Gas, LLC 5847 San Felipe, Suite 3000 Houston, Texas77057 Phone (832) 327-2260 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 24, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 29257A 106 1. Name of Reporting Person. Vanguard Natural Resources, LLC 2. Check The Appropriate Box If a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions): BK OO (see Item 3 below) 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e): o 6. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 20, 924,055 8. Shared Voting Power 0 9. Sole Dispositive Power 20, 924,055 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person: 20, 924,055 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): o Percent of Class Represented by Amount in Row (11):Approximately 46% Type of Reporting Person (See Instructions):OO (Limited Liability Company) 1. Name of Reporting Person. Vanguard Natural Gas, LLC 2. Check The Appropriate Box If a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions): BK OO (See Item 3) 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e):o 6. Citizenship or Place of Organization: Kentucky Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 20, 924,055 8. Shared Voting Power 0 9. Sole Dispositive Power 20, 924,055 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person:20, 924,055 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): o Percent of Class Represented by Amount in Row (11): Approximately 46% Type of Reporting Person (See Instructions):OO (Limited Liability Company) Item 1. Security and Issuer This statement on Schedule 13D relates to common units representing limited partner interests (the “Common Units”) of Encore Energy Partners LP, a Delaware limited partnership (the “Issuer”).The address of the principal executive offices of the Issuer is 5847 San Felipe, Suite 3000, Houston, Texas 77057. This Schedule 13D represents Amendment No. 1 to the Schedule 13D (the “Original Schedule 13D”) originally filed with the Commission on January 6, 2011 by Vanguard Natural Resources, LLC (“VNR”) and Vanguard Natural Gas, LLC (“VNG” and, together with VNR, the “Reporting Persons”). Item 4. Purpose of Transaction Item 4 of the Original Schedule 13D is hereby amended to add the following paragraphs: On March 24, 2011, VNR delivered a formal proposal (the “Proposal”) to the Chairman of the Conflicts Committee (the “Conflicts Committee”) of Encore Energy Partners GP LLC, the general partner of the Issuer, to acquire all of the outstanding common units of the Issuer, for consideration of 0.72 common units of VNR for each outstanding common unit of the Issuer, in a transaction to be structured as a merger of the Issuer with a wholly-owned subsidiary of VNR. The Proposal is subject to customary terms and conditions, including applicable board and special committee approvals and negotiation of a definitive agreement. The Conflicts Committee of the Issuer has not responded to VNR at this time. While the Proposal remains under consideration or negotiation by the Issuer and its Conflicts Committee, the Reporting Persons may respond to inquiries from the Issuer and its Conflicts Committee or its representatives. Each Reporting Person does not intend to update additional disclosures in its Schedule 13D regarding any other plans or proposals by VNR until a definitive agreement has been reached, or unless disclosure is otherwise required under applicable securities rules and regulations. A copy of the Proposal is filed herewith as Exhibit 12 and is incorporated by reference into this Item 4. Other than described above, none of the Reporting Persons has any plan or proposals of the type referred to in clauses (a) through (j) of Item 4 of Schedule 13D, although they reserve the right to formulate such plans or proposals in the future. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 of the Original Schedule 13D is hereby amended to add the following paragraph: The information set forth under Item 4 and in Exhibit 12 is incorporated by reference into this Item 6. Item 7. Material to be Filed as Exhibits Exhibit No. Description Exhibit 1 Term Loan, dated November 16, 2010 by and between Vanguard Natural Gas, LLC and BNP Paribas, as administrative agent, and the lenders party thereto, incorporated herein by reference to Exhibit 10.1 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on November 17, 2010. Exhibit 2 Second Amended and Restated Credit Agreement dated August 31, 2009, by and between Vanguard Natural Gas, LLC, Citibank, N.A., as administrative agent and the lenders party hereto, incorporated herein by reference to Exhibit 10.1 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on September 1, 2009. Exhibit 3 First Amendment to Second Amended and Restated Credit Agreement dated October 14, 2009, by and between Vanguard Natural Gas, LLC, Citibank, N.A., as administrative agent and the lenders party hereto, incorporated herein by reference to Exhibit 10.3 to the Quarterly Report on Form 10-Q filed by Vanguard Natural Resources, LLC with the Commission on November 4, 2009. Exhibit 4 Second Amendment to Second Amended and Restated Credit Agreement, dated June 1, 2010, among Vanguard Natural Gas, LLC, Citibank, N.A., Existing Lenders (as defined therein), and Credit Agricole Corporate and Investment Bank, incorporated herein by reference to Exhibit 10.1 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on June 4, 2010. Exhibit 5 Third Amendment to Second Amended and Restated Credit Agreement, dated November 16, 2010 by and between Vanguard Natural Gas, LLC, Citibank, N.A., as administrative agent and the lenders party thereto, incorporated herein by reference to Exhibit 10.2 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on November 17, 2010. Exhibit 6 Fourth Amendment to Second Amended and Restated Credit Agreement, dated December 31, 2010 by and between Vanguard Natural Gas, LLC, Citibank, N.A., as administrative agent and the lenders party thereto, incorporated herein by reference to Exhibit 10.4 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on January 3, 2010. Exhibit 7 Second Amended and Restated Agreement of Limited Partnership of Encore Energy Partners LP, incorporated herein by reference to Exhibit 7 to the Original Schedule 13D filed on December 31, 2010. Exhibit 8 Amended and Restated Limited Liability Company Agreement of Encore Energy Partners GP LLC, incorporated herein by reference to Exhibit 8 to the Original Schedule 13D filed on December 31, 2010. Exhibit 9 ENP Interest Security Agreement dated December 31, 2010, by and between Vanguard Natural Gas, LLC and BNP Paribas, as Administrative Agent for the Secured Parties named therein, incorporated herein by reference to Exhibit 9 to the Original Schedule 13D filed on December 31, 2010. Exhibit 10 ENP Interest Security Agreement dated December 31, 2010, by and between Vanguard Natural Gas, LLC and CitiBank, N.A., as Administrative Agent for the Secured Parties named therein, incorporated herein by reference to Exhibit 10 to the Original Schedule 13D filed on December 31, 2010. Exhibit 11 Joint Filing Agreement dated June 3, 2010 between Vanguard Natural Resources, LLC. and Vanguard Natural Gas, LLC, incorporated herein by reference to Exhibit 11 to the Original Schedule 13D filed on December 31, 2010. Exhibit 12* Proposal Letterfrom Vanguard Natural Resources, LLC to the Chairman of the Conflicts Committee of the general partner of Encore Energy Partners LP, dated March 24, 2011. * Filed herewith. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, each of the undersigned hereby certifies that the information set forth in this statement is true, complete and correct. VANGUARD NATURAL GAS, LLC BY:VANGUARD NATURAL RESOURCES, LLC, its sole member. By: /s/ Scott W. Smith Name: Scott W. Smith Title: President, Chief Executive Officer and Director VANGUARD NATURAL RESOURCES, LLC By: /s/ Scott W. Smith Name: Scott W. Smith Title: President, Chief Executive Officer and Director Date: March 25, 2011 Schedule 1 Listed Persons (As of December 31, 2010) Executive Officers of Vanguard Natural Resources, LLC Scott W. Smith c/o Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 Principal Occupation: President, Chief Executive Officer and Director Citizenship: USA Amount Beneficially Owned: 0 Common Units Richard A. Robert c/o Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 Principal Occupation: Executive Vice President, Chief Financial Officer and Secretary Citizenship: USA Amount Beneficially Owned: 0 Common Units Britt Pence c/o Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 Principal Occupation: Vice President of Engineering Citizenship: USA Amount Beneficially Owned: 0 Common Units Board of Directors of Vanguard Natural Resources, LLC W. Richard Anderson (Chairman) c/o Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 Principal Occupation: Chief Financial Officer of Eurasia Drilling Company, Ltd GDR (LSE: EDCL) Citizenship: USA Amount Beneficially Owned: 0 Common Units Scott W. Smith (see above) Loren Singletary c/o Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 Principal Occupation: Vice President of Global Accounts of National Oilwell Varco. Citizenship: USA Amount Beneficially Owned: 0 Common Units Bruce W. McCullough c/o Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 Principal Occupation: President and Chief Executive Officer of Huntington Energy Corp. Citizenship: USA Amount Beneficially Owned: 0 Common Units John R. McGoldrick c/o Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 Principal Occupation: Executive Chairman of Caza Oil & Gas, Inc. Citizenship: USA Amount Beneficially Owned: 0 Common Units Lasse Wagene c/o Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 Principal Occupation: Managing Director and owner of Arcturus Holdings, LLC Citizenship: USA Amount Beneficially Owned: 0 Common Units EXHIBIT INDEX Exhibit No. Description Exhibit 1 Term Loan, dated November 16, 2010 by and between Vanguard Natural Gas, LLC and BNP Paribas, as administrative agent, and the lenders party thereto, incorporated herein by reference to Exhibit 10.1 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on November 17, 2010. Exhibit 2 Second Amended and Restated Credit Agreement dated August 31, 2009, by and between Vanguard Natural Gas, LLC, Citibank, N.A., as administrative agent and the lenders party hereto, incorporated herein by reference to Exhibit 10.1 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on September 1, 2009. Exhibit 3 First Amendment to Second Amended and Restated Credit Agreement dated October 14, 2009, by and between Vanguard Natural Gas, LLC, Citibank, N.A., as administrative agent and the lenders party hereto, incorporated herein by reference to Exhibit 10.3 to the Quarterly Report on Form 10-Q filed by Vanguard Natural Resources, LLC with the Commission on November 4, 2009. Exhibit 4 Second Amendment to Second Amended and Restated Credit Agreement, dated June 1, 2010, among Vanguard Natural Gas, LLC, Citibank, N.A., Existing Lenders (as defined therein), and Credit Agricole Corporate and Investment Bank, incorporated herein by reference to Exhibit 10.1 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on June 4, 2010. Exhibit 5 Third Amendment to Second Amended and Restated Credit Agreement, dated November 16, 2010 by and between Vanguard Natural Gas, LLC, Citibank, N.A., as administrative agent and the lenders party thereto, incorporated herein by reference to Exhibit 10.2 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on November 17, 2010. Exhibit 6 Fourth Amendment to Second Amended and Restated Credit Agreement, dated December 31, 2010 by and between Vanguard Natural Gas, LLC, Citibank, N.A., as administrative agent and the lenders party thereto, incorporated herein by reference to Exhibit 10.4 to the Current Report on Form 8-K filed by Vanguard Natural Resources, LLC with the Commission on January 3, 2010. Exhibit 7 Second Amended and Restated Agreement of Limited Partnership of Encore Energy Partners LP, incorporated herein by reference to Exhibit 7 to the Original Schedule 13D filed on December 31, 2010. Exhibit 8 Amended and Restated Limited Liability Company Agreement of Encore Energy Partners GP LLC, incorporated herein by reference to Exhibit 8 to the Original Schedule 13D filed on December 31, 2010. Exhibit 9 ENP Interest Security Agreement dated December 31, 2010, by and between Vanguard Natural Gas, LLC and BNP Paribas, as Administrative Agent for the Secured Parties named therein, incorporated herein by reference to Exhibit 9 to the Original Schedule 13D filed on December 31, 2010. Exhibit 10 ENP Interest Security Agreement dated December 31, 2010, by and between Vanguard Natural Gas, LLC and CitiBank, N.A., as Administrative Agent for the Secured Parties named therein, incorporated herein by reference to Exhibit 10 to the Original Schedule 13D filed on December 31, 2010. Exhibit 11 Joint Filing Agreement dated June 3, 2010 between Vanguard Natural Resources, LLC. and Vanguard Natural Gas, LLC, incorporated herein by reference to Exhibit 11 to the Original Schedule 13D filed on December 31, 2010. Exhibit 12* Proposal Letter from Vanguard Natural Resources, LLC to the Chairman of the Conflicts Committee of Encore Energy Partners LP, dated March 24, 2011. * Filed herewith.
